Citation Nr: 1211982	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 06-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability.

2. Entitlement to an evaluation in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran most recently attended a VA examination in November 2010. The record indicates that since that time, the Veteran's knee disorder has worsened. Further, recent medical inquiry has produced inconsistent findings. The Board is therefore compelled to direct an updated VA medical examination. 

In February 2012 the Veteran wrote to VA stating that his knees and surrounding joints had worsened. Although at the November 2010 VA examination it was indicated that the Veteran did not have crepitus, at VA treatment in April 2011 the Veteran was noted to have crepitus of both knees. Also in April 2011 it was noted that the Veteran walked with a limp and in May 2011 the Veteran was noted to be more symptomatic on the left, and to have sharp left knee pain, whereas in the past his right knee pain and disability had generally been considered more severe. 

As the Veteran has asserted that his condition has worsened and records of treatment since the last VA examination are consistent with this assertion, a new VA examination and opinion is required. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally the RO/AMC must seek to obtain any additional relevant records of VA treatment. See 38 U.S.C.A. § 5103A(a)-(c). The RO/AMC and the Veteran have experienced some difficulties in communication regarding what the Veteran describes as the Surgi Center, which at times has been misconstrued by the RO/AMC as a private treatment provider; the Veteran's reference to the Surgi Center is to the VA outpatient surgery clinic in Jacksonville, Florida, where he has been seen for his service-connected knee disabilities. (See, e.g., the Veteran's statement dated in February 2012, in which the Veteran specifically refers to the VA Surgi Center; and authorization and consent for release of medical information dated in November 2011, which includes a street address for Surgi Center that corresponds to the VA outpatient surgery clinic in Jacksonville, Florida.)

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his right and left knee disabilities during the period from May 2011 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all potentially relevant records of VA treatment from May 2011 forward.

(c) The RO/AMC is advised that the Veteran's references to the Surgi Center are to the VA outpatient surgery clinic in Jacksonville, Florida. 

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC. 

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current severity of the Veteran's left and right knee disabilities.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must further report the complete range of motion for the left and right knees. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d) The examiner must explain the meaning of a June 2011 VA x-ray report, which includes findings of "[m]ild osteophyte formation at patellofemoral joint, tibial spines, and probably medial tibial plateau. Mild medial compartment joint space narrowing. Mild varus angulation at knee. Mild lateral subluxation slice tilting of the patella on sunrise view. Possible effusion causing thickening of suprapatellar bursa. Compared to prior exam, medial compartment joint space narrowing appears slightly more pronounced, possible joint effusion is new."  The reported impression was mild osteoarthritis, right knee, and possible knee joint effusion.

(e) The examiner must provide an opinion as to whether the June 2011 VA x-ray report of the right knee is evidence of recurrent subluxation, and if so, the nature, extent and functional impact of the subluxation.

(f) The examiner must indicate whether the Veteran has swelling or crepitus of either knee.

(g) The examiner must provide findings as to the impact of the Veteran's left and right knee disabilities on his social and occupational functioning and his ordinary activities of daily living.

(h) The examiner must provide findings as to whether the Veteran has recurrent subluxation or lateral instability of either knee.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(j) The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(k) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims on appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


